Order, Supreme Court, New York County (Joan Lobis, J.), entered December 21, 1995, which, inter alia, granted plaintiff leave to serve an amended complaint interposing causes of action alleging a gift of the home plaintiff has been residing in with defendants’ son and conversion of personal property in that home, but denied such leave with respect to the proposed causes of action for breach of an oral contract to support plaintiff and her children for the remainder of their lives, prima facie tort, and negligence in failing to supervise the son, unanimously modified, on the law, to grant such leave with respect to the proposed cause of action for breach of contract, and otherwise affirmed, without costs.
Issues of fact exist as to whether plaintiff’s religious conversion constituted a part performance and unconscionable injury taking the alleged oral contract out of the Statute of Frauds (see, Lapkin v Lapkin, 224 AD2d 199, appeal dismissed 88 NY2d 843; Tutak v Tutak, 123 AD2d 758, 760). Concur— Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.